Appellant insists that we erroneously disposed of his bills of exception Nos. 2 and 3. Again reviewing the matter, we see no reason to change our former conclusion. One objecting to the introduction of testimony as to the search made by officers, the ground of the objection being that such officers had no warrant, must assume the burden of satisfying this court from the record that the objection is well taken. In the absence of some affirmative showing that there was no search warrant, as set up in such objection, this court will assume the correctness of the action of the court below.
Nor are we able to agree with appellant's contention that we erred in our disposition of his bill of exceptions No. 4. As we understand said bill it sets out that the sheriff testified for the State, that he made a search of the private residence of appellant, looking for *Page 490 
moneys stolen from the bank, and that he found in a sewing machine in said house money which was identified as belonging to said bank. The bill then sets out an affidavit and search warrant issued to the sheriff to search the residence and premises of appellant for violations of the liquor law. In his qualification to the bill the court certifies that no inquiry was made of this witness by the State relative to any search warrant or affidavit, and that the fact that witness was in possession of the search warrant and affidavit set out in the bill, was developed by appellant in his cross-examination of the witness. If the witness found the money of the bank in appellant's house as a result of a search made under the affidavit and warrant referred to in the bill, — such fact does not appear in the bill. The return of the officer on the search warrant, which is set out in the bill, does not show that he found any money, but on the contrary evidences the fact that the officer found intoxicating liquor in possession of appellant. This court is entirely unable to find anything in the confused condition of the bill upon which error could be predicated.
The accomplice testified positively to facts which showed the guilt of appellant. The record also shows that in appellant's possession shortly after the alleged burglary, was found property which came out of the burglarized house. The books abound in cases which hold that the recent possession unexplained of stolen property will of itself be sufficient to justify the conviction of the possessor, for theft, or in a proper case, for burglary. The conjunction of the two facts, viz: the testimony of the accomplice and the finding of the alleged stolen property in possession of appellant recently after the commission of the crime, would seem to justify the verdict.
Being unable to agree with appellant's contentions, the motion for rehearing will be overruled.
Overruled.